Leary, J.
I find that the plaintiff was engaged in the purchasing of promissory notes, and not in discounting the same. Section 140 of the Banking Law does not prohibit the purchase of promissory notes, and, this being a penal statute, it must be strictly construed. (American Life Ins. & Trust Co. v. Dobbin, [1843] Lalor’s Supp. 252.)
The judgment entered by the plaintiff against the defendants heretofore is vacated and reinstated as of December 14, 1928, in order to protect the defendants’ right of appeal.